DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Response to Arguments
Applicant’s arguments filed 04/07/2022 with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US PAT 6501942 hereinafter Weissman) in view of Cheng et al. (US-20070242775 hereinafter Cheng).

	Regarding claim 1, Weissman teaches A radar system, comprising: 
a first radar chip (fig 1 [cellular master unit 12]) comprising 
a local oscillator (fig 2 “Local Oscillator 42”) comprising 
a first output (fig 2 [LO has an output]), the local oscillator is configured to provide 
a local oscillator signal at the first output (fig 2 [The LO provides an output]); 
a first frequency divider (fig 2 “48” [is a frequency divider])
contained in the first radar chip (8:5-6 “FIG. 2 is a schematic block diagram of a cellular master unit comprised in the system of FIG. 1”) and comprising 
a second output (fig 2 [the frequency divider has an output shown]), the first frequency divider being 
coupled to the first output of the local oscillator (fig 2 [the LO and frequency divider are coupled together]) and being configured to provide 
a frequency-divided signal based on the local oscillator signal at the second output (fig 2 [at the output of the frequency divider, a frequency divided signal based on the LO is provided]; 6:24-25 “a frequency divider, which divides a frequency of the LO signal by an integer to produce a divided LO signal”); and 
a second radar chip comprising (fig 4 [slave unit 18]): 
a first input for receiving the local oscillator signal from the first radar chip (fig 4 [slave unit 18 received LO signal from master unit 12]; 14:51-56 “Thus, on cable 160 splitter/combiner 36 receives the divided CELL LO signal, the IF-FWD CEL39L signal, the CELL control signals, and the DC bias level from CELL master unit 12 and transfers the signals and the bias level to cable 162” [thus corresponding to a first input]); 
a second input (fig 4 [162]) for receiving the frequency-divided signal from the first radar chip (fig 2; 14:52-56 “ Thus, on cable 160 splitter/combiner 36 receives the divided CELL LO signal, the IF-FWD CELL signal, the CELL control signals, and the DC bias level from CELL master unit 12 and transfers the signals and the bias level to cable 162. ”); 
an output channel, to which the local oscillator signal received at the first input is fed, configured to generate an output signal based on the local oscillator signal (fig 3 [shows an output channel of which the LO signal is received]); and 
a circuit configured to generate,  (4:1-8 “RF signal and including: a frequency recovery circuit, preferably a frequency multiplier, which generates a recovered LO signal at the LO frequency by multiplying the frequency of the divided LO signal by the integer; a slave mixer coupled to the multiplier which generates a recovered RF signal responsive to the recovered LO signal and the IF signal”). 
Weissman does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Cheng teaches a modulation system and method comprising a circuit to generate a phase angle signal indicating a phase angle based on a frequency-divided signal (fig 3; 0019 “ Based on the frequency-divided signals (in the signal lines 326) having phase angles of 90.degree. and 270.degree., the second frequency divider 308 generates four unfiltered local oscillating signals (conveyed by signal lines 330) having phase angles of 30.degree., 90.degree., 210.degree., and 270.degree., respectively. Based on the frequency-divided signals (in the signal lines 328) having phase angles of 0.degree. and 180.degree., the third frequency divider 310 generates four unfiltered local oscillating signals (conveyed by signal lines 332) having phase angles of 0.degree., 120.degree., 180.degree., and 300.degree., respectively.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radio frequency coverage system and method of Weissman to include the modulation method and system of Cheng.  One would have been motivated to do so in order to advantageously reduce costs and reduce undesired signals (Cheng 0018).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Cheng merely teaches that it is well-known to incorporate the particular output signal parameters.  Since both Weissman and Cheng disclose similar radio frequency systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 11, Weissman teaches A method, comprising: generating 
a local oscillator signal (fig 2 “Local Oscillator 42”) in 
a first radar chip(fig 1 [cellular master unit 12]); generating 
a frequency-divided signal (fig 2 “48” [is a frequency divider]) from the local oscillator signal by a frequency divider arranged in the first radar chip (8:5-6 “FIG. 2 is a schematic block diagram of a cellular master unit comprised in the system of FIG. 1”); 
transmitting the frequency-divided signal to a second radar chip (fig 4 [slave unit 18 received LO signal from master unit 12]; 14:51-56 “Thus, on cable 160 splitter/combiner 36 receives the divided CELL LO signal, the IF-FWD CELL signal, the CELL control signals, and the DC bias level from CELL master unit 12 and transfers the signals and the bias level to cable 162”);  
transmitting the local oscillator signal to the second radar chip (fig 4 [slave unit 18 received LO signal from master unit 12]; 14:51-56 “Thus, on cable 160 splitter/combiner 36 receives the divided CELL LO signal, the IF-FWD CELL signal, the CELL control signals, and the DC bias level from CELL master unit 12 and transfers the signals and the bias level to cable 162”), wherein the local oscillator signal received by the second radar chip is fed to an output channel of the second radar chip (fig 3 [shows an output channel of which the LO signal is received and output antenna 22]); generating 
an output signal, by the output channel, based on the local oscillator signal fed to the output channel of the second radar chip (fig 3 [shows the “in/out” signals of which the LO signal is received]); 
Weissman does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Cheng teaches a modulation system and method comprising a circuit to generate a phase angle signal indicating a phase angle based on a frequency-divided signal (fig 3; 0019 “ Based on the frequency-divided signals (in the signal lines 326) having phase angles of 90.degree. and 270.degree., the second frequency divider 308 generates four unfiltered local oscillating signals (conveyed by signal lines 330) having phase angles of 30.degree., 90.degree., 210.degree., and 270.degree., respectively. Based on the frequency-divided signals (in the signal lines 328) having phase angles of 0.degree. and 180.degree., the third frequency divider 310 generates four unfiltered local oscillating signals (conveyed by signal lines 332) having phase angles of 0.degree., 120.degree., 180.degree., and 300.degree., respectively.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radio frequency coverage system and method of Weissman to include the modulation method and system of Cheng.  One would have been motivated to do so in order to advantageously reduce costs and reduce undesired signals (Cheng 0018).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Cheng merely teaches that it is well-known to incorporate the particular output signal parameters.  Since both Weissman and Cheng disclose similar radio frequency systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	
	Regarding claim 13, Weissman in view of Cheng teach The radar system as claimed in claim 1, wherein the first frequency divider is configured to frequency-divide the local oscillator signal to generate the frequency-divided signal (Weissman fig 2 [the frequency divider 48 frequency divides the LO signal 42]) and provide the frequency-divided signal to the second input of the second radar chip via the second output (Weissman fig 4 [see claim 1]).  

	Regarding claim 14, Weissman in view of Cheng teach The radar system as claimed in claim 1, wherein the output channel is a transmission channel configured to be coupled to a transmission antenna for emitting the output signal as a transmission signal (Weissman 12:13-14 “antennas 22 are coupled and which radiate the RF power signal”).  

Claim(s) 2-5, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US PAT 6501942 hereinafter Weissman) in view of Cheng et al. (US-20070242775 hereinafter Cheng) and in further view of Dehlink et al. (US-20160077196 hereinafter Dehlink).

	Regarding claim 2, Weissman in view of Cheng teach The radar system as claimed in claim 1, wherein the circuit further comprises: a second frequency divider (Cheng 0016 “ frequency dividers 204, 206, 208 and 210 ”) configured to generate 

Weissman in view of Cheng does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Dehlink teaches a radar system using a frequency-divided feedback signal based on a feedback signal representing the output signal of the output channel (Dehlink 0034 “programmable frequency divider 504 may comprise a part of a feedback loop between a second input of the phase detector 503 and a voltage controlled oscillator (VCO) 505”); and 
a mixer configured to mix the frequency-divided feedback signal and the received frequency-divided signal (Dehlink 0024 “local oscillator test signals may be used in the up-conversion mixer 122 to up-convert the low frequency test signal to produce an RF test signal. Further, baseband circuitry may be tested using the low frequency test signal applied via the test signal input port 105 or by switching in output signals of various frequencies from the programmable frequency divider/multiplier module 130”), 
wherein the signal indicating the phase angle of the output signal relative to the received frequency-divided signal is provided at an output of the mixer (Dehlink 0025 “ An array of antennas is useful, for example, for determining of an angle of arrival of a received radar signal by comparing phase differences between signals at the antennas thereby enabling computation of an angular position of a target. ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radio frequency coverage system and method of Weissman and the modulation method and system of Cheng to include the radar integrated chip system and method of Dehlink.  One would have been motivated to do so in order to advantageously reduce costs (Dehlink 0002).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Dehlink merely teaches that it is well-known to incorporate the particular frequency divided signal parameters.  Since both Weissman, Cheng and Dehlink disclose similar radio frequency systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.






	Regarding claim 3, Weissman in view of Cheng and Dehlink teach The radar system as claimed in claim 2, wherein: the output channel comprises a coupler configured to couple out the feedback signal as a portion of the output signal (Dehlink fig. 1 [couplers 127 and 129 are shown at the output of LO 103 ]; 0023 “The second and third couplers 128, 129 may each comprise any type of conventional coupling or power splitting device such as a directional coupler” [power splitting corresponds to make a fraction of the power.]).

	Regarding claim 4, Weissman in view of Cheng teach The radar system as claimed in claim 1, wherein the circuit further comprises: a frequency multiplier configured to generate a modified signal  based on the received frequency-divided signal (Weissman 11:33-35 “Path 93 comprises a frequency multiplier 120, which multiplies the frequency of the divided local oscillator signal”); and 
Weissman in view of Cheng  does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Dehlink teaches a mixer configured to mix a feedback signal representing the output signal of the output channel and the modified signal (Dehlink fig 5; fig. 1 [fig 1 shows the PLL 126 and mixer 106 and fig 5 explains the PLL 500 with frequency divider feedback 504]), wherein the signal indicating the phase angle of the output signal relative to the received frequency-divided signal is provided at an output of the mixer (Dehlink 0025 “determining of an angle of arrival of a received radar signal by comparing phase differences between signals at the antennas thereby enabling computation of an angular position of a target”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radio frequency coverage system and method of Weissman and the modulation method and system of Cheng to include the radar integrated chip system and method of Dehlink.  One would have been motivated to do so in order to advantageously reduce costs (Dehlink 0002).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Dehlink merely teaches that it is well-known to incorporate the particular frequency divided signal parameters.  Since both Weissman, Cheng and Dehlink disclose similar radio frequency systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 5, Weissman in view of Cheng and Dehlink teach The radar system as claimed in claim 3, wherein: the output channel comprises a coupler configured to couple out the feedback signal as a portion of the output signal (Dehlink fig. 1 [couplers 127 and 129 are shown at the output of LO 103]; 0023 “The second and third couplers 128, 129 may each comprise any type of conventional coupling or power splitting device such as a directional coupler” [power splitting corresponds to make a fraction of the power.]).

	Regarding claim 15, Weissman in view of Cheng teach The radar system as claimed in claim 14, wherein: the output channel comprises a coupler (Weissman11:17 “CELL unit 18 comprises a bias-T filter 92 and a coupler 94”)
Weissman in view of Cheng does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Dehlink teaches a radar system using a feedback signal, wherein the feedback signal is representative of the output signal (Dehlink 0034 “programmable frequency divider 504 may comprise a part of a feedback loop between a second input of the phase detector 503 and a voltage controlled oscillator (VCO) 505”), and the circuit is configured to generate, based on the feedback signal and the received frequency-divided signal, the phase angle signal indicating the phase angle of the output signal relative to the received frequency-divided signal (Dehlink 0025 “ An array of antennas is useful, for example, for determining of an angle of arrival of a received radar signal by comparing phase differences between signals at the antennas thereby enabling computation of an angular position of a target. ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radio frequency coverage system and method of Weissman and the modulation method and system of Cheng to include the radar integrated chip system and method of Dehlink.  One would have been motivated to do so in order to advantageously reduce costs (Dehlink 0002).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Dehlink merely teaches that it is well-known to incorporate the particular frequency divided signal parameters.  Since both Weissman, Cheng and Dehlink disclose similar radio frequency systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 16, Weissman in view of Cheng and Dehlink teach The radar system as claimed in claim 15, wherein the circuit further comprises: 
a second frequency divider (Cheng 0016 “ frequency dividers 204, 206, 208 and 210 ”) configured to frequency-divide the feedback signal to generate a frequency-divided feedback signal (Dehlink 0034 “A programmable frequency divider 504 may comprise a part of a feedback loop between a second input of the phase detector 503”); and a mixer configured to mix the frequency-divided feedback signal and the received frequency-divided signal (Dehlink 0024 “local oscillator test signals may be used in the up-conversion mixer 122 to up-convert the low frequency test signal to produce an RF test signal. Further, baseband circuitry may be tested using the low frequency test signal applied via the test signal input port 105 or by switching in output signals of various frequencies from the programmable frequency divider/multiplier module 130”) to generate the phase angle signal (Dehlink 0025 “ An array of antennas is useful, for example, for determining of an angle of arrival of a received radar signal by comparing phase differences between signals at the antennas thereby enabling computation of an angular position of a target. ”).

	Regarding claim 17, Weissman in view of Cheng and Dehlink teach The radar system as claimed in claim 15, wherein the circuit further comprises: a frequency multiplier configured to multiply a frequency of the received frequency-divided signal to generate a modified signal (Weissman 11:33-35 “Path 93 comprises a frequency multiplier 120, which multiplies the frequency of the divided local oscillator signal”); and a mixer configured to mix the feedback signal and the modified signal (Dehlink fig 5; fig. 1 [fig 1 shows the PLL 126 and mixer 106 and fig 5 explains the PLL 500 with frequency divider feedback 504]) to generate the phase angle signal (Dehlink 0025 “determining of an angle of arrival of a received radar signal by comparing phase differences between signals at the antennas thereby enabling computation of an angular position of a target”).

	Regarding claim 18, Weissman in view of Cheng and Dehlink teach The radar system as claimed in claim 15, wherein the first frequency divider is configured to frequency-divide the local oscillator signal to generate the frequency-divided signal (Weissman fig 2 [the frequency divider 48 frequency divides the LO signal 42]) and provide the frequency-divided signal to the second input of the second radar chip via the second output (Weissman fig 4 [see claim 1]).  

Claim(s) 6, 12, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US PAT 6501942 hereinafter Weissman) in view of Cheng et al. (US-20070242775 hereinafter Cheng) and in further view of Vaucher et al. (US-20190131981 hereinafter Vaucher).


	Regarding claim 6, Weissman teaches A radar system, comprising: 
a first radar chip (fig 4 [slave unit 18]) comprising 

a local oscillator signal at the first output (fig 3 [LO signal]); and 
a second radar chip (fig 4 [master unit 12]) comprising: 
a first input configured to receive the local oscillator signal from the first radar chip (“one or more cables coupled between the master transceiver unit and the one or more slave transceiver units which convey the IF signal and the divided LO signal between the master transceiver unit and the one or more slave transceiver units.”; “Splitter/combiner 156 effectively routes signals from CELL slave units 18 to CELL master unit 12, and vice versa, and also routes signals from PCS slave units 166 to PCS master unit 154, and vice versa. Thus, on cable 160 splitter/combiner 36 receives the divided CELL LO signal”); 
an output channel (fig 2 [antenna 14]]), to which the local oscillator signal received at the first input is fed ([See above]), configured to generate an output signal (fig 2 [shows a plurality of output signals]); 
a first frequency divider configured to generate a frequency- divided signal based on the output signal of the output channel (fig 2 “48” [is a frequency divider]); and 
a second output configured to transmit the frequency-divided signal to the first radar chip (fig 2 [to slave units 58]; 14:52-56 “ Thus, on cable 160 splitter/combiner 36 receives the divided CELL LO signal, the IF-FWD CELL signal, the CELL control signals, and the DC bias level from CELL master unit 12 and transfers the signals and the bias level to cable 162. ”), wherein the first radar chip further comprises: 
a second input configured to receive the frequency-divided signal from the second radar chip (fig 2 [to slave units 58]); and a circuit configured to generate, (4:1-8 “RF signal and including: a frequency recovery circuit, preferably a frequency multiplier, which generates a recovered LO signal at the LO frequency by multiplying the frequency of the divided LO signal by the integer; a slave mixer coupled to the multiplier which generates a recovered RF signal responsive to the recovered LO signal and the IF signal”). 
Weissman does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Cheng teaches a modulation system and method comprising a circuit to generate a phase angle signal indicating a phase angle based on a frequency-divided signal and LO signal (fig 3; 0019 “ Based on the frequency-divided signals (in the signal lines 326) having phase angles of 90.degree. and 270.degree., the second frequency divider 308 generates four unfiltered local oscillating signals (conveyed by signal lines 330) having phase angles of 30.degree., 90.degree., 210.degree., and 270.degree., respectively. Based on the frequency-divided signals (in the signal lines 328) having phase angles of 0.degree. and 180.degree., the third frequency divider 310 generates four unfiltered local oscillating signals (conveyed by signal lines 332) having phase angles of 0.degree., 120.degree., 180.degree., and 300.degree., respectively.”; 0005 “Based on the local oscillating signals 120 and 122, the modulator 110 modulates the in-phase signal (I) and the quadrature phase signal (Q) of a baseband signal.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radio frequency coverage system and method of Weissman to include the modulation method and system of Cheng.  One would have been motivated to do so in order to advantageously reduce costs and reduce undesired signals (Cheng 0018).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Cheng merely teaches that it is well-known to incorporate the particular output signal parameters.  Since both Weissman and Cheng disclose similar radio frequency systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
While Weissman teaches a local oscillator signal, Weissman in view of Cheng does not explicitly teach a local oscillator having a first output in another radar chip. However, in a related field of endeavor, Vaucher teaches a local oscillator having a first output in a slave unit (Vaucher 0084 “The slave IC 16 illustrated in FIG. 5 also includes . . . crystal oscillator 102” [a crystal oscillator is type of LO]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radio frequency coverage system and method of Weissman and the modulation method and system of Cheng to include the integrated chip with frequency division circuitry system and method Vaucher.  One would have been motivated to do so in order to advantageously compensate for timing differences due to transmission delays (Vaucher 0015).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Vaucher merely teaches that it is well-known to incorporate the particular slave-master system.  Since both Weissman, Cheng, and Vaucher disclose similar radio frequency systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 12, Weissman teaches A method, comprising: 
(fig 3 [LO signal]) in a first radar chip ((fig 4 [slave unit 18])
transmitting the local oscillator signal to a second radar chip (4:10-15 “one or more cables coupled between the master transceiver unit and the one or more slave transceiver units which convey the IF signal and the divided LO signal between the master transceiver unit and the one or more slave transceiver units.”; 14:49-53 “Splitter/combiner 156 effectively routes signals from CELL slave units 18 to CELL master unit 12, and vice versa, and also routes signals from PCS slave units 166 to PCS master unit 154, and vice versa. Thus, on cable 160 splitter/combiner 36 receives the divided CELL LO signal” [master unit 12 corresponds to a second radar chip]), wherein the local oscillator signal received by the second radar chip is fed to 
an output channel of the second radar chip (fig 2 [antenna 14]]); generating an output signal (fig 2 [shows a plurality of output signals]), by the output channel, based on the local oscillator signal (fig 3 [shows an output channel of which the LO signal is received]); generating 
a frequency-divided signal (fig 2 [at the output of the frequency divider, a frequency divided signal based on the LO is provided]; 6:24-25 “a frequency divider, which divides a frequency of the LO signal by an integer to produce a divided LO signal”) based on the output signal of the output channel by 
a frequency divider arranged in the second radar chip channel (fig 2 “48” [is a frequency divider]); transmitting the frequency-divided signal to the first radar chip ((fig 2 [to slave units 58]; 14:52-56 “ Thus, on cable 160 splitter/combiner 36 receives the divided CELL LO signal, the IF-FWD CELL signal, the CELL control signals, and the DC bias level from CELL master unit 12 and transfers the signals and the bias level to cable 162. ”; 4:10-15 “one or more cables coupled between the master transceiver unit and the one or more slave transceiver units which convey the IF signal and the divided LO signal between the master transceiver unit and the one or more slave transceiver ”);
Weissman does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Cheng teaches a modulation system and method comprising a circuit to generate a phase angle signal indicating a phase angle based on a frequency-divided signal and LO signal (fig 3; 0019 “ Based on the frequency-divided signals (in the signal lines 326) having phase angles of 90.degree. and 270.degree., the second frequency divider 308 generates four unfiltered local oscillating signals (conveyed by signal lines 330) having phase angles of 30.degree., 90.degree., 210.degree., and 270.degree., respectively. Based on the frequency-divided signals (in the signal lines 328) having phase angles of 0.degree. and 180.degree., the third frequency divider 310 generates four unfiltered local oscillating signals (conveyed by signal lines 332) having phase angles of 0.degree., 120.degree., 180.degree., and 300.degree., respectively.”; 0005 “Based on the local oscillating signals 120 and 122, the modulator 110 modulates the in-phase signal (I) and the quadrature phase signal (Q) of a baseband signal.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radio frequency coverage system and method of Weissman to include the modulation method and system of Cheng.  One would have been motivated to do so in order to advantageously reduce costs and reduce undesired signals (Cheng 0018).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Cheng merely teaches that it is well-known to incorporate the particular output signal parameters.  Since both Weissman and Cheng disclose similar radio frequency systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
While Weissman teaches receiving a local oscillator signal, Weissman in view of Cheng does not explicitly teach generating a local oscillator signal in another chip. However, in a related field of endeavor, Vaucher teaches generating a LO signal in a slave unit (Vaucher 0084 “The slave IC 16 illustrated in FIG. 5 also includes . . . crystal oscillator 102” [a crystal oscillator is type of LO]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radio frequency coverage system and method of Weissman and the modulation method and system of Cheng to include the integrated chip with frequency division circuitry system and method Vaucher.  One would have been motivated to do so in order to advantageously compensate for timing differences due to transmission delays (Vaucher 0015).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Vaucher merely teaches that it is well-known to incorporate the particular slave-master system.  Since both Weissman, Cheng, and Vaucher disclose similar radio frequency systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 19, Weissman in view of Cheng and in further view of Vaucher teach The radar system as claimed in claim 6, wherein the output channel is a transmission channel configured to be coupled to a transmission antenna for emitting the output signal as a transmission signal (Weissman 12:13-14 “antennas 22 are coupled and which radiate the RF power signal”).  


	Regarding claim 21, Weissman in view of Cheng and in further view of Vaucher teach The radar system as claimed in claim 20, wherein: the output channel comprises a coupler (Weissman11:17 “CELL unit 18 comprises a bias-T filter 92 and a coupler 94”) configured to couple out a feedback signal as a portion of the output signal, wherein the feedback signal is representative of the output signal and is fed to an input of the first frequency divider, the first frequency divider configured to frequency divide the feedback signal to generate the frequency-divided signal (Vaucher 0094 “the first divider circuitry 316, 318 is in the form of a feedback divider chain comprising a divide-by-8 cascaded divider 316”).     


Claim(s) 7-10, 20, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US PAT 6501942 hereinafter Weissman) in view of Cheng et al. (US-20070242775 hereinafter Cheng) in view of Vaucher et al. (US-20190131981 hereinafter Vaucher) and in further view of Dehlink et al. (US-20160077196 hereinafter Dehlink).




	Regarding claim 7, Weissman in view of Cheng and Vaucher teach The radar system as claimed in claim 6, wherein the circuit further comprises: 
a second frequency divider (Cheng 0016 “ frequency dividers 204, 206, 208 and 210 ”) configured to generate a frequency-divided local oscillator signal based on the local oscillator signal (fig 2 [at the output of the frequency divider, a frequency divided signal based on the LO is provided]; 6:24-25 “a frequency divider, which divides a frequency of the LO signal by an integer to produce a divided LO signal”);
Weissman in view of Cheng does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Dehlink teaches a radar system using a frequency-divided feedback signal based on a feedback signal representing the output signal of the output channel (Dehlink 0034 “programmable frequency divider 504 may comprise a part of a feedback loop between a second input of the phase detector 503 and a voltage controlled oscillator (VCO) 505”); and 
a mixer configured to mix the frequency-divided feedback signal and the received frequency-divided signal (Dehlink 0024 “local oscillator test signals may be used in the up-conversion mixer 122 to up-convert the low frequency test signal to produce an RF test signal. Further, baseband circuitry may be tested using the low frequency test signal applied via the test signal input port 105 or by switching in output signals of various frequencies from the programmable frequency divider/multiplier module 130”), 
wherein the signal indicating the phase angle of the output signal relative to the received frequency-divided signal is provided at an output of the mixer (Dehlink 0025 “ An array of antennas is useful, for example, for determining of an angle of arrival of a received radar signal by comparing phase differences between signals at the antennas thereby enabling computation of an angular position of a target. ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radio frequency coverage system and method of Weissman and the modulation method and system of Cheng and the frequency division circuitry system and method Vaucher to include the radar integrated chip system and method of Dehlink.  One would have been motivated to do so in order to advantageously reduce costs (Dehlink 0002).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Dehlink merely teaches that it is well-known to incorporate the particular frequency divided signal parameters.  Since both Weissman, Cheng, Vaucher and Dehlink disclose similar radio frequency systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 8, Weissman in view of Cheng, Vaucher and Dehlink teach The radar system as claimed in claim 7, wherein: the output channel comprises a coupler configured to couple out a feedback signal as a portion of the output signal,  wherein the feedback signal is representative of the output signal and is fed to an input of the first frequency divider, the first frequency divider configured to frequency divide the feedback signal to generate the frequency-divided signal (Dehlink fig. 1 [couplers 127 and 129 are shown at the output of LO 103 ]; 0023 “The second and third couplers 128, 129 may each comprise any type of conventional coupling or power splitting device such as a directional coupler” [power splitting corresponds to make a fraction of the power.]).  


	Regarding claim 9, Weissman in view of Cheng and Vaucher teach The radar system as claimed in claim 6, wherein the circuit further comprises: a frequency multiplier configured to generate a modified signal based on the received frequency-divided signa (Weissman 11:33-35 “Path 93 comprises a frequency multiplier 120, which multiplies the frequency of the divided local oscillator signal”); 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Dehlink teaches a frequency multiplier configured to generate a modified signal based on the received frequency-divided signal (Dehlink 0011 “FIG. 4 is a simplified block diagram of an example of a frequency multiplier circuit suitable for use with the receiver system”; 0034 “programmable frequency divider (which may be controlled by a signal on the SPI 502) acts to make the frequency of the output signal from the PLL 500 on line 507 a multiple of the reference frequency”); and 
a mixer configured to mix a feedback signal, the local oscillator signal and the modified signal (Dehlink fig 5; fig. 1 [fig 1 shows the PLL 126 and mixer 106 and fig 5 explains the PLL 500 with frequency divider feedback 504]) 
wherein the phase angle signal indicating the phase angle of the received frequency-divided signal relative to the local oscillator signal is provided at an output of the mixer (Dehlink 0025 “determining of an angle of arrival of a received radar signal by comparing phase differences between signals at the antennas thereby enabling computation of an angular position of a target”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radio frequency coverage system and method of Weissman and the modulation method and system of Cheng and the frequency division circuitry system and method Vaucher to include the radar integrated chip system and method of Dehlink.  One would have been motivated to do so in order to advantageously reduce costs (Dehlink 0002).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Dehlink merely teaches that it is well-known to incorporate the particular frequency divided signal parameters.  Since both Weissman, Cheng, Vaucher and Dehlink disclose similar radio frequency systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 10, Weissman in view of Cheng in view of Vaucher and in further view of Dehlink teach The radar system as claimed in claim 9, wherein: the output channel comprises a coupler configured to couple out a feedback signal as a portion of the output signal as a feedback signal, which wherein the feedback signal is representative of the output signal and is fed to an input of the first frequency divider, and the first frequency divider configured to frequency divide the feedback signal to generate the frequency-divided signal (Dehlink fig. 1 [couplers 127 and 129 are shown at the output of LO 103 ]; 0023 “The second and third couplers 128, 129 may each comprise any type of conventional coupling or power splitting device such as a directional coupler” [power splitting corresponds to make a fraction of the power.]).


	Regarding claim 20, Weissman in view of Cheng and in further view of Vaucher teach The radar system as claimed in claim 19, wherein the circuit further comprises: a second frequency divider (Cheng 0016 “ frequency dividers 204, 206, 208 and 210 ”) configured to frequency-divide the local oscillator signal to generate a frequency-divided local oscillator signal (Vaucher 0095 “divider 320 of the second divider circuitry since each one receives the level-shifted oscillator signal generated by the VCO 312 as its clock input.”; Abstract “second divider circuitry (320) for generating an output clock signal (3220 by frequency-dividing said oscillator signal”); .
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Dehlink teaches to frequency-divide the local oscillator signal to generate a frequency-divided local oscillator signal (Dehlink 0034 “A programmable frequency divider 504 may comprise a part of a feedback loop between a second input of the phase detector 503”); and a mixer configured to mix the frequency-divided local oscillator signal and the received frequency-divided signal (Dehlink 0024 “local oscillator test signals may be used in the up-conversion mixer 122 to up-convert the low frequency test signal to produce an RF test signal. Further, baseband circuitry may be tested using the low frequency test signal applied via the test signal input port 105 or by switching in output signals of various frequencies from the programmable frequency divider/multiplier module 130”) to generate the phase angle signal (Dehlink 0025 “determining of an angle of arrival of a received radar signal by comparing phase differences between signals at the antennas thereby enabling computation of an angular position of a target”).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radio frequency coverage system and method of Weissman and the modulation method and system of Cheng and the frequency division circuitry system and method Vaucher to include the radar integrated chip system and method of Dehlink.  One would have been motivated to do so in order to advantageously reduce costs (Dehlink 0002).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Dehlink merely teaches that it is well-known to incorporate the particular frequency divided signal parameters.  Since both Weissman, Cheng, Vaucher and Dehlink disclose similar radio frequency systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 22, Weissman in view of Cheng and in further view of Vaucher teach The radar system as claimed in claim 19, wherein the circuit further comprises: a frequency multiplier configured to multiply a frequency of the received frequency-divided signal to generate a modified signal (Weissman 11:33-35 “Path 93 comprises a frequency multiplier 120, which multiplies the frequency of the divided local oscillator signal”); 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Dehlink teaches a mixer configured to mix the local oscillator signal and the modified signal (Dehlink fig 5; fig. 1 [fig 1 shows the PLL 126 and mixer 106 and fig 5 explains the PLL 500 with frequency divider feedback 504]) to generate the phase angle signal (Dehlink 0025 “determining of an angle of arrival of a received radar signal by comparing phase differences between signals at the antennas thereby enabling computation of an angular position of a target”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radio frequency coverage system and method of Weissman and the modulation method and system of Cheng and the frequency division circuitry system and method Vaucher to include the radar integrated chip system and method of Dehlink.  One would have been motivated to do so in order to advantageously reduce costs (Dehlink 0002).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Dehlink merely teaches that it is well-known to incorporate the particular frequency divided signal parameters.  Since both Weissman, Cheng, Vaucher and Dehlink disclose similar radio frequency systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 23, Weissman in view of Cheng, Vaucher and Dehlink teach The radar system as claimed in claim 22, wherein: the output channel comprises a coupler (Weissman11:17 “CELL unit 18 comprises a bias-T filter 92 and a coupler 94”) configured to couple out a feedback signal as a portion of the output signal, wherein the feedback signal is representative of the output signal and is fed to an input of the first frequency divider, the first frequency divider configured to frequency divide the feedback signal to generate the frequency-divided signal (Vaucher 0094 “the first divider circuitry 316, 318 is in the form of a feedback divider chain comprising a divide-by-8 cascaded divider 316”).   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Hesseet al. (US-20180031688) discloses “A radar device for transmitting a signal in a frequency range with a control system and an oscillator. An input of the oscillator is connected to the control system via a converter. The oscillator can be activated by the control system to generate the signal and the signal generated by the oscillator can be tapped at an output of the oscillator, with at least one transmission antenna for transmitting the signal at the output of the oscillator. The transmission antenna is connected to the output of the oscillator, with at least one receive channel for receiving a receive signal, for processing the receive signal and for forwarding the processed receive signal to the control system. The receive channel features at least one receive antenna and a mixer for mixing the receive signal with the signal at the output of the oscillator. The mixer is connected to the output of the oscillator. A frequency divider is provided that feeds signals from the oscillator to a frequency counter. At a minimum, the oscillator and the frequency divider are designed as a monolithic microwave integrated circuit (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648            

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648